Order entered December 22, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01493-CV

                             MICHAEL GAY COOK, Appellant

                                                V.

                               CAROLINE D. COOK, Appellee

                          On Appeal from the County Court at Law
                                  Rockwall County, Texas
                              Trial Court Cause No. CI15-070

                                            ORDER
                           Before Justices Lang, Fillmore and Brown

       Before the Court is Appellant’s December 22, 2015 Application for Restraining Order in

which appellant requests that the Court prohibit appellee from enforcing the trial court’s writ of

possession for the property that is the subject of this appeal. On December 10, 2015, appellant

filed a motion in this Court to reduce supersedeas bond contending that the trial court had set the

supersedeas bond at $1800, an amount he could not pay and that would cause him substantial

economic harm. Because the clerk’s record filed in the appeal did not contain an order setting

the amount of supersedeas bond, on December 14, 2015, we ordered the Rockwall County Clerk

to file a supplemental clerk’s record containing a copy of the order setting supersedeas bond or

written verification that such an order could not be located.       On December 15, 2015, the
Rockwall County Clerk responded that the clerk’s office could not locate an order from the trial

court setting a supersedeas bond. By letter dated December 21, 2015, the official court reporter

of the Rockwall County Court at Law advised the Court that there was no hearing setting a

supersedeas bond in the case and that it was her understanding that no motion has been filed

requesting the setting of a supersedeas bond. Appellant also has not included a copy of any order

setting the supersedeas bond in support of either his motion to reduce supersedeas bond or his

application for temporary restraining order.

       Under the Texas Property Code, the judgment of the county court granting a writ of

possession may not under any circumstances be stayed pending appeal unless, within 10 days of

the signing of the trial court’s judgment, the appellant files a supersedeas bond in the amount set

by the county court. TEX. PROP. CODE ANN. § 24.007 (West 2014); TEX. R. CIV. P. 510.13. The

record before the Court does not reflect that appellant has filed a supersedeas bond in the amount

determined by the county court. Accordingly, we lack the authority to grant the relief requested.

We DENY appellant’s application for temporary restraining order.

                                                     /s/    ROBERT M. FILLMORE
                                                            JUSTICE